

ASSET PURCHASE AGREEMENT


BETWEEN


SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED,


GULF RESOURCES, INC.


AND


Fengxia Yuan, Han Wang, Qing Yang


DATED AS OF


September    7  , 2009
 
 
 

--------------------------------------------------------------------------------

 
 
--------------------------------------------------------------------------------


INDEX OF SCHEDULES AND EXHIBITS
 
1. Shouguang City Yingli Township Beishan Village Leased Property and Asset
Checklist



--------------------------------------------------------------------------------

 
 
2

--------------------------------------------------------------------------------

 

This ASSET PURCHASE AGREEMENT (this "AGREEMENT") is entered into as of September
7, 2009 (the "Effective Date") by and between the following Parties:


(1) SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED, a company validly existing
under the laws of China ("SCHC"), a subsidiary of Gulf Resources, Inc.;


(2) GULF RESOURCES, INC. (“GUFR”); and


(3) Fengxia Yuan，Han Wang and Qing Yang, three individual residents of China
(the “Sellers”) who collectively own private land use rights located in the
Shouguang City Yingli Township Beishan Village as further described on Schedule
1 attached hereto (the “Leased Property”)


WHEREAS: Fengxia Yuan，Han Wang and Qing Yang wish to sell, transfer and convey
certain assets listed on Schedule 1 hereto, to SCHC, and SCHC wishes to purchase
and acquire the same from the Sellers.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:


1. CERTAIN DEFINITIONS


"Ordinary Course of Business" shall mean an action taken by Fengxia Yuan，Han
Wang and Qing Yang if such action is taken in normal operation of the assets,
consistent with past practices.


"Closing" The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at SCHC's offices, on or before September 30, 2009
and in no event later than September 30, 2009 (the "Closing Date").


"GUFR" shall mean Gulf Resources, Inc., a Delaware corporation and parent of
SCHC.


"GUFR Common Stock" shall mean the common stock of GUFR.


"Person" shall mean any individual, entity or governmental body.
 
 
3

--------------------------------------------------------------------------------

 
 
2. TRANSFER OF THE ASSETS


2.1 Fengxia Yuan，Han Wang and Qing Yang agree that, upon the Closing, they will
sell, transfer and deliver its asset with annual bromine production 4,000 tons
and crud salt 150,000 tons unto SCHC, its successors and assigns forever, by
duly executed deed(s), bills of sale, assignment(s) or other instrument(s) of
conveyance, for the consideration hereinafter provided, all of the Sellers’
right, title and interest in and to all assets owned by  Fengxia Yuan，Han Wang
and Qing Yang located at the Shouguang City Yingli Township Beishan Village,
including, but not limited to, machinery, equipment, inventory (raw materials,
work-in-progress and finished goods), and any warranties associated therewith;
said assets to be limited to those listed and described on Schedule 1 attached
hereto and incorporated herein by reference (the "Purchased Assets").


2.2 As full consideration for the sale, assignment, transfer and delivery of
Purchased Assets to SCHC and for the value of the rights to the Leased Property
, and upon the terms and subject to all of the conditions contained herein,
(a) SCHC shall pay to the Sellers the sum of RMB78, 400,000 in cash ( 70% of the
total purchase price) in the aggregate; and
(b) GUFR shall issue to the Sellers GUFR Common Stock in the principal amount of
RMB33, 600,000 in the aggregate (the “Purchase Price Shares”).


2.3 The parties understand and acknowledge that the total purchase price for the
Purchased Assets and the Leased Property is RMB112,000,000 (the "Purchase
Price") and that the Purchase Price is based upon an approximate valuation of
the Shouguang City Yingli Township Beishan Village at RMB112,000,000. The number
of "Purchase Price Shares" shall be Four Million Two Hundred Twenty Nine
Thousand Three Hundred Sixty Six (4,229,366), based on a price of $1.163 per
share, which is the average closing price of the Company’s Common Stock on the
Over-the Counter Bulletin Board for the 30 trading days prior to the Effective
Date and an exchange rate of $1 = RMB6.8310, which is the published average
exchange rate of the People’s Bank of China on September 4, 2009. The Purchase
Price Shares will be delivered to the sellers within twenty (20) days after the
closing date.
 
 
4

--------------------------------------------------------------------------------

 

2.4 Upon execution of this Agreement by all of the parties, SCHC shall deliver
to Fengxia Yuan，Han Wang and Qing Yang a security deposit of RMB15,680,000 (the
"Security Deposit"). Three days after the date hereof, SCHC will establish an
asset assessment team to assess the condition and the operation of  the
Purchased Assets and the Leased Property for transfer and conveyance to SCHC.
Thereafter, SCHC shall pay the remainder of the cash portion before September
30, 2009 of the receipt of a report from the assessment team that is acceptable
to SCHC with respect to the Purchased Assets and Leased Property.  If the report
concludes that the condition of the Purchased Assets is not acceptable, SCHC and
the Sellers shall negotiate a reduction in the Purchase Price.  If such amount
can not be mutually agreed, SCHC shall have the right to terminate this
Agreement and the Security Deposit shall be returned to SCHC.  As of the date
hereof, both parties have started the formal transfer procedures (including the
related property lease contracts, etc.)


2.5 If SCHC cannot pay off the remainder of the cash portion within the time
period provided in Section 2.4 above, the Sellers have the right to terminate
this Agreement and to retain the Security Deposit with no further obligations or
liabilities to SCHC or GUFR.


2.6 As a result of this Agreement, the Purchased Assets including, without
limitation, any and all bromine and crude salt that can be produced on the
Leased Property, buildings, equipment, wells, pipelines, and power circuits will
be acquired by SCHC; provided, however, that any and all debts, obligations and
liabilities (the “’Obligations”) of Fengxia Yuan，Han Wang and Qing Yang relating
to the Purchased Assets and the Leased Property are specifically excluded from
such Purchased Assets and shall remain the Obligations of the Sellers after the
Closing.


3. REPRESENTATIONS AND WARRANTIES


3.1 Each of  FENGXIA YUAN，HAN WANG AND QING YANG represent and warrant to SCHC
the following:


(a) Authority.  FENGXIA YUAN，HAN WANG AND QING YANG each has the individual
power and authority to execute and deliver this Agreement and to perform his
respective obligations hereunder, and to consummate the transactions hereby, and
upon the execution and delivery of the instruments and documents specified
herein, except for the covenant by the Sellers to assist SCHC to sign a new 50
year land lease contract with the village for the Leased Property. no further
action will be required of  FENGXIA YUAN，HAN WANG AND QING YANG to vest legal
title to and possession of the Purchased Assets and the Leased Property in the
name of the Purchaser, its successors and assigns forever.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Title to Assets.  FENGXIA YUAN，HAN WANG AND QING YANG have good and
marketable title to the Purchased Assets and have the appropriate land use right
certificates, or other required governmental approval evidencing the rights to
use the Leased Property and ability to transfer the Leased Property, free and
clear of liens or encumbrances of any kind and no person, firm or corporation
has any undisclosed adverse interest therein.  The lease payment due under the
50-year land lease for the Leased Property has been paid-off.


(c) Condition of Purchased Assets. The Purchased Assets are in good operating
condition and repair, ordinary wear and tear excepted, and are suitable for
continued use by SCHC in the production of bromine. The material buildings,
plants, machinery and equipment and other Purchased Assets listed on Schedule 1
hereto, necessary in connection with the production of bromine located on the
Leased Property as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put or would be put in the Ordinary Course of Business, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment is
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.


(d) Disclosure. No representation or warranty by  FENGXIA YUAN，HAN WANG AND QING
YANG contained in this Agreement or any written statement furnished to SCHC
pursuant hereto or in connection with the transactions contemplated by this
Agreement, contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statement contained herein or therein true
and not misleading.


(e) Reliance. The foregoing representations and warranties have been made
by  FENGXIA YUAN，HAN WANG AND QING YANG with the knowledge and expectation that
SCHC is placing reliance thereon, and all such representations and warranties
shall survive the Closing for a period of one (1) year.


3.2 Each of SCHC and  FENGXIA YUAN，HAN WANG AND QING YANG represents and
warrants respectively to the other as follows:


(a) Each of SCHC and  FENGXIA YUAN，HAN WANG AND QING YANG warrants that has
taken all necessary actions for the execution and performance of this Agreement.


(b) Except as otherwise disclosed, the performance of the transaction
contemplated hereunder is not subject to the consent, approval or order of any
governmental authorities or any other third parties, nor is it subject to any
conditions precedent as registration with, qualification verification by or
document delivery to any governmental authorities or any other third parties.
 
 
6

--------------------------------------------------------------------------------

 
 
3.3 Investment Representations of the Sellers:
 
(a)  Intent. Each of the Sellers warrants that they are acquiring the Purchase
Price Shares for their own account and not for the account or benefit of any
U.S. person, and not with a view towards the distribution or dissemination
thereof.
 
(b)  Independent Investigation.  Each of the Sellers, in making the decision to
acquire the Purchase Price Shares has relied upon an independent investigation
of the Company and has not relied upon any information or representations made
by any third parties or upon any oral or written representations or assurances
from the Company, its officers, directors or employees or any other
representatives or agents of the Company, other than as set forth in this
Agreement. Each of the Sellers is familiar with the business, operations and
financial condition of the Company and has had an opportunity to ask questions
of, and receive answers from, the Company’s officers and directors concerning
the Company and the Purchase Price Shares and has had full access to such other
information concerning the Company as each of the Sellers has requested.
 
(c) Reliance on Representations and Warranties.  Each of the Sellers understands
that the Purchase Price Shares are being offered and sold to the Purchaser in
reliance on specific provisions of United States federal and state securities
laws and that the Seller is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
each of the Sellers set forth in this Agreement in order to determine the
applicability of such provisions.
 
(d)  Each of the Sellers is a “non-US person” as defined in Regulation S and
further makes the representations and warranties as set forth on Exhibit “B”
attached hereto.


4.  COVENANTS OF THE SELLERS
4.1  FENGXIA YUAN，HAN WANG AND QING YANG covenant that if there are more than
ten wells that cannot be used and if there is more than 200 meters of pipeline
that cannot be used located at the Leased Premises, the Sellers will deduct an
amount equal to 2 times the total replacement value of such wells and pipelines
from the Purchase Price.


4.2  FENGXIA YUAN，HAN WANG AND QING YANG covenant that upon the Closing, the
contract signed between Fengxia Yuan，Han Wang and Qing Yang and the village for
11.02KM2 property’s 50 years lease will be automatically canceled, and   FENGXIA
YUAN，HAN WANG AND QING YANG will help SCHC to sign a new 50 years land lease
contract with the village, and if the Sellers do not provide such assistance,
the Sellers would have to pay SCHC 10% of the Security Deposit as the
compensation fee.
 
 
7

--------------------------------------------------------------------------------

 
 
4.3 As of the Closing,  FENGXIA YUAN，HAN WANG AND QING YANG shall cancel the
employment contract with any previous employees and  pay staff wages and
compensation according to relevant national laws and regulations.


4.4 As of the Closing,  FENGXIA YUAN，HAN WANG AND QING YANG shall settle all the
contacts with original suppliers and customers, and shall pay at Closing, or be
bound in their individual capacities to pay all the corresponding debt and
obligations. .


4.5  SCHC is buying  the Purchased Assets from  FENGXIA YUAN，HAN WANG AND QING
YANG , and has no relationship or affiliation with the Sellers or the  original
operations of the Purchased Assets, and as a result is not assuming any rights
and/or duties with respect to the operations of the Purchased Assets, including
without limitation, no rights to (a) customers and supplier lists (other than
such customers or suppliers who have pre-existing relationships with SCHC), (b)
employees; (c) market distribution systems; (d) sales force; (e) operating
rights; (f) production techniques, or (g) trade names.


5. INDEMNIFICATION


5.1  FENGXIA YUAN，HAN WANG AND QING YANG agrees to indemnify, hold harmless and
reimburse SCHC at all times after the Closing, against and with respect to:


(a) any damage or deficiency resulting from any misrepresentation, breach of
warranty or non-fulfillment of any covenant or agreement on the part of  FENGXIA
YUAN，HAN WANG AND QING YANG made in this Agreement, any other agreement or
instrument delivered by  FENGXIA YUAN，HAN WANG AND QING YANG at the Closing;


(b) any damages or claims asserted against the Purchaser on account of any
liability of  FENGXIA YUAN，HAN WANG AND QING YANG in connection with his
ownership of the Purchased Assets and the Leased Property , whether arising
prior to or after the transfer of ownership of the Leased Property from  FENGXIA
YUAN，HAN WANG AND QING YANG to SCHC,


(c) all actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys' fees, incident to the foregoing.
 
 
8

--------------------------------------------------------------------------------

 
 
6. MISCELLANEOUS PROVISIONS.


6.1 No Assumption of Liabilities. Except as specifically set forth in this
Agreement, nothing in this Agreement shall be construed to impose upon SCHC the
assumption of any claim against or liability or obligation of  FENGXIA YUAN，HAN
WANG AND QING YANG, arising out of his business, or the use, operation or
possession of the Purchased Assets, through the Closing, or thereafter.
 
6.2 Restrictive Legend.  Each certificate representing Purchase Price Shares
shall be stamped or otherwise imprinted with a legend substantially in the
following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


6.3 Books and Records. Those books and records reasonably deemed primarily to
relate to the Purchased Assets and maintained separately from the other records
of  FENGXIA YUAN，HAN WANG AND QING YANG shall be delivered to and become the
property of SCHC.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4 Expenses of Negotiation and Transfer. Each party to this Agreement shall pay
its own expenses and other costs incidental to or resulting from this Agreement,
whether or not the transactions contemplated hereby are consummated.


6.5 Entire Agreement. This Agreement, along with the documents and agreements to
be executed in connection herewith, constitutes the full understanding of the
parties, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the parties with respect thereto. Except
as otherwise specifically provided in this Agreement, no conditions, usage of
trade, course of dealing or performance, understanding or agreement purporting
to modify, vary, explain or supplement the terms or conditions of this Agreement
shall be binding unless hereafter made in writing and signed by the party to be
bound, and no modification shall be effected by the acknowledgment or acceptance
of documents containing terms or conditions at variance with or in addition to
those listed in this Agreement. No waiver by any party with respect to any
breach or default or of any right or remedy and no course of dealing shall be
deemed to constitute a continuing waiver of any other breach or default or of
any other right or remedy, unless such waiver be expressed in writing signed by
the party to be bound. Failure of a party to exercise any right shall not be
deemed a waiver of such right or rights in the future.


6.6 Binding Effect. All of the covenants, conditions, agreements and
undertakings set forth in this Agreement shall extend to and be binding
upon  FENGXIA YUAN，HAN WANG AND QING YANG and SCHC and their respective
successors and assigns.


6.7 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof nor any of the documents
executed in connection herewith may be assigned by any party without the consent
of the other parties


6.8 Headings. Headings as to the contents of particular Sections are for
convenience only and are in no way to be construed as part of this Agreement or
as a limitation of the scope of the particular Sections to which they refer.


6.9 Exhibits and Schedules. The Exhibits and Schedules (and any appendices
thereto) referred to in this Agreement are and shall be incorporated herein and
made a part hereof.
 
 
10

--------------------------------------------------------------------------------

 

6.10 Counterparts. This Agreement may be executed in three (3) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together will constitute an integral
party of this Agreement.
 
IN WITNESS HEREOF the Parties hereto  have caused this Agreement to be executed
by their duly authorized representatives as of the date first hereinabove
mentioned.

 

SCHC: SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED                          
Signed by:  
/s/ Ming Yang
   
 
  Name:   Ming Yang    
 
  Position:  
CEO
   
 
 

 
FENGXIA YUAN，HAN WANG AND QING YANG: Owners of Shouguang City Yingli Township
Beishan Village
                        Signed by:  
/s/ FENGXIA　YUAN
   
 
  Name:  
FENGXIA　YUAN
   
 
 

                        Signed by:  
/s/ HAN WANG
   
 
  Name:  
HAN WANG
   
 
 

                        Signed by:  
/s/ QING YANG
   
 
  Name:  
QING YANG
   
 
 

 
As to Section 2.2(b) and 2.3 only:


AGREED as of the date first above written:


GUFR: GULF RESOURCES, INC.
                        Signed by:  
/s/ Xiao Bin Liu
   
 
  Name:   Xiao Bin Liu    
 
  Position:  
CEO
   
 
 

 


11

--------------------------------------------------------------------------------